
	
		III
		111th CONGRESS
		2d Session
		S. RES. 405
		IN THE SENATE OF THE UNITED STATES
		
			February 2, 2010
			Mr. Kaufman (for
			 himself, Mr. Brownback,
			 Mr. Casey, Mr.
			 Kyl, Mr. Feingold,
			 Mr. Webb, Mr.
			 Lieberman, Mr. Specter,
			 Mr. McCain, and Mr. Cornyn) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Reaffirming the centrality of freedom of
		  expression and press freedom as cornerstones of United States foreign policy
		  and United States efforts to promote individual rights, and for other
		  purposes.
	
	
		Whereas Google announced on January 12, 2010, the
			 mid-December 2009 discovery that it had been victimized by a highly
			 sophisticated and targeted cyber attack on its corporate infrastructure
			 originating from China that resulted in the theft of its intellectual
			 property;
		Whereas Google also announced it had evidence to suggest
			 that a primary goal of the attackers was accessing the Gmail accounts of
			 Chinese human rights activists, and that the evidence revealed separate
			 attempts to penetrate Gmail accounts of Chinese human rights activists,
			 journalists, and dissidents in the United States, Europe, and China;
		Whereas the targeting of Google is believed to be part of
			 a larger effort to access the computer networks of at least 34 companies,
			 including major financial, defense, media, and technology firms and research
			 institutions in the United States;
		Whereas this attack was one in a series of attempts to
			 exploit security flaws and illegally access computer networks of individuals
			 and institutions through the clandestine installation of phishing and malware
			 technology;
		Whereas the 2009 Report to Congress of the US-China
			 Economic and Security Review Commission stated that a
			 significant and increasing body of circumstantial and forensic evidence
			 strongly indicates the involvement of Chinese state and state-supported
			 entities in malicious computer activities against the United
			 States;
		Whereas approximately 338,000,000 Internet users in China
			 represent the largest population of Internet users worldwide, and the
			 Government of China employs a sophisticated, multi-layered, and wide-ranging
			 apparatus to curtail Internet freedom, as detailed in the 2009 Freedom
			 on the Net report by the Freedom House organization;
		Whereas Article 35 of the constitution of the People’s
			 Republic of China guarantees freedom of speech, assembly, association, and
			 publication;
		Whereas authorities in China employ legal and economic
			 means to coerce Internet service providers, web hosting firms, and mobile phone
			 companies to delete and censor online content and discussions created by
			 Chinese users;
		Whereas the Government of China requires domestic Chinese
			 and foreign companies with subsidiaries in China, including Google, to adjust
			 their business practices to allow increased filtering and supervision by the
			 Government of China, restricting content allowed by technology-based products,
			 and censoring data available on search engines;
		Whereas, in 2003, the Government of China implemented the
			 Golden Shield Project to control access and information on the Internet on
			 grounds of public safety, including through protocol address blocking, domain
			 name system filtering and redirection, uniform resource locator filtering,
			 packet filtering, connection resets, and other online methods that could amount
			 to censorship of high-value speech;
		Whereas the Government of China frequently blocks United
			 States international broadcasting by Radio Free Asia (RFA) and Voice of America
			 (VOA), despite the unimpeded broadcast in the United States of state-run media
			 outlets in China, China Central Television, and China Radio
			 International;
		Whereas, as of December 1, 2009, China had imprisoned 24
			 traditional and online journalists, accounting for nearly 20 percent of all
			 imprisoned journalists worldwide at that time, according to the annual prison
			 census of the Committee to Protect Journalists;
		Whereas, following riots in the Xinjiang region of China
			 in July 2009, more than 50 Uighur-language Internet forums were closed and
			 communications were cut in Urumqi, China, and foreign journalists visiting the
			 area were closely monitored by the authorities;
		Whereas, during the Summer 2008 Olympics in Beijing,
			 limits were placed on freedom of expression and media coverage, contrary to
			 previous commitments made by the Government of China to the International
			 Olympic Committee;
		Whereas ill-defined charges such as subversion of
			 the government and disseminating rumors serve as the
			 legal basis to sentence journalists, bloggers, and others who express or
			 disseminate views critical of the Government of China; and
		Whereas, on January 21, 2010, Secretary of State Hillary
			 Clinton pledged enhanced United States support for Internet freedom, saying,
			 We stand for a single internet where all of humanity has equal access to
			 knowledge and ideas… countries that restrict free access to information or
			 violate the basic rights of internet users risk walling themselves off from the
			 progress of the next century.: Now, therefore, be it
		
	
		That the Senate—
			(1)reaffirms the
			 centrality of freedom of expression and press freedom as cornerstones of United
			 States foreign policy and United States efforts to promote individual
			 rights;
			(2)expresses serious
			 concern over ongoing official efforts in many countries to restrict speech and
			 expression, including attempts to censor, restrict, and monitor access to the
			 Internet;
			(3)welcomes the
			 diplomatic initiative announced by Secretary of State Hillary Clinton on
			 January 21, 2010, to encourage Internet freedom globally by supporting
			 the development of new tools that enable citizens to exercise their rights of
			 free expression by circumventing politically motivated censorship…with a focus
			 on implementing these programs as efficiently and effectively as
			 possible;
			(4)condemns the
			 far-reaching cyber attacks allegedly launched from China against Google, at
			 least 34 other companies, and numerous individuals discovered in December
			 2009;
			(5)calls on the
			 Government of China to conduct a thorough review of these cyber intrusions, and
			 to make the investigation and its results transparent;
			(6)pays tribute to
			 the professional and citizen journalists who persevere in their dedication to
			 report in China;
			(7)urges companies
			 to engage in responsible business practices in the face of efforts by foreign
			 governments to restrict the free flow of information by refusing to aid in the
			 curtailment of free expression; and
			(8)calls on the
			 President and the Secretary of State to develop means by which the United
			 States Government can more rapidly identify, publicize, and respond to threats
			 against freedom of press and freedom of expression around the world, including
			 through support of new and existing censorship circumvention technology.
			
